MaRshall, J.
The only question considered on this appeal is, Was the assured the sole and unconditional owner of the property covered by the policy of insurance, within the meaning of the language therein in that regard.
Each bill of sale, though it conveyed the legal title to the assured, nevertheless, as between the parties thereto and between the vendee and the creditors of the vendor, constituted a mortgage. Manufacturers' Bank v. Rugee, 59 Wis. 221; Lamson v. Moffat, 61 Wis. 153; First Nat. Bank v. Damm, 63 Wis. 249, cited in appellant’s brief. But otherwise the vendee,- being in possession of the property, and the debt past due, was the sole and unconditional owner thereof, and was such within the meaning of the contract of insurance. May, Ins. §§ 287, 2870; Hubbard v. Hartford F. Ins. Co. 33 Iowa, 325. The principle which here controls was applied in Johannes v. Standard Fire Office, 70 Wis. 196; Imperial *541F. Ins. Co. v. Dunham, 117 Pa. St. 460; and other cases cited in respondents’ brief. Indeed, tbe law in relation to the subject is so well settled that it would be useless to enter upon any extended discussion of the matter.
This conclusion renders unnecessary the consideration of any other question argued in the briefs of counsel.
By the Court.— The order overruling the demurrer in ■each case is affirmed.